(Executive Officers)
CAPLEASE, INC.


Stock Award Agreement
 
THIS AGREEMENT dated the ____ day of _______ 20__, between CAPLEASE, INC., a
Maryland corporation (the “Company”), and _________ (the “Participant”), is made
pursuant and subject to the provisions of the Company’s 2004 Stock Incentive
Plan (the “Plan”), a copy of which has been made available to the
Participant.  All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.
 
1.           Stock Award.  Pursuant to the Plan, the Company, on ________ __,
20__ (the “Date of Grant”) granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, a Stock Award covering _________ shares of Common Stock, hereafter
described as the “Shares.”
 
2.           Restrictions.  Except as provided in this Stock Award Agreement
(“Agreement”), the Shares are nontransferable and are subject to a substantial
risk of forfeiture.
 
3.           Vesting.  Subject to Paragraph 6 and except as provided in
Paragraphs 4 and 5 below, the Participant’s interest in the Shares granted under
this Agreement shall become nonforfeitable and transferable (“Vested”) [(i) as
to ________ shares, in [five][three] annual installments commencing on the
one-year anniversary of the Date of Grant (the “Time Vesting Shares”) and (ii)
as to ________ shares, over a [five][three] year period ending on the
[fifth][third] anniversary of the Date of Grant (the “Performance Termination
Date”) if the restrictions lapse or expire based on the attainment of
performance criteria determined by the Administrator in its sole discretion (the
“Performance Vesting Shares”).  [One-fifth][One-third] of the Performance
Vesting Shares shall be available for Vesting annually (beginning on the first
anniversary of the Date of Grant); provided, however, that any Performance
Vesting Shares which fail to Vest will accumulate and not be forfeited but shall
be available for Vesting in subsequent years until the Performance Termination
Date at which time all Performance Vesting Shares which have not Vested shall be
forfeited.]
 
4.           Death, Disability or Termination.  Paragraph 3 to the contrary
notwithstanding, if, prior to the forfeiture of the Shares under Paragraph 6,
the Participant dies or becomes Disabled while in the employ of the Company or
an Affiliate or terminates employment for Good Reason or is terminated other
than for Cause, all Shares that are not then Vested shall become Vested as of
the date of the Participant’s death, Disability, termination for Good Reason or
termination other than for Cause.  For purposes of Paragraphs 4 and 6 of this
Agreement, Disability, Good Reason, and Cause shall have the same meaning as set
forth in the Employment Agreement between the Company and the Participant as in
effect on the date hereof.  
 
5.           Change in Control.  Notwithstanding any other provision of this
Agreement, all Shares not previously forfeited shall become Vested on a Control
Change Date in accordance with the Plan.
 
Pages 1 of 4

--------------------------------------------------------------------------------


 
6.           Forfeiture.  All Shares that are not then Vested shall be forfeited
if the Participant’s employment with the Company terminates for any reason other
than on account of the Participant’s death, Disability, termination for Good
Reason or termination other than for Cause.
 
7.           Fractional Shares.  Fractional shares shall not Vest hereunder, and
when any provision hereof may cause a fractional share to Vest, any Vesting in
such fractional share shall be postponed until such fractional share and other
fractional shares equal a Vested whole share.
 
8.           Change in Capital Structure.  The terms of this Agreement shall be
adjusted as the Board determines is equitably required in the event the (a)
Company (i) effects one or more stock dividends, stock split-ups, subdivisions
or consolidations of shares or (ii) engages in a transaction to which Section
424 of the Code applies or (b) there occurs any other event which, in the
judgment of the Board, necessitates such action.
 
9.           Governing Law.  This Agreement shall be governed by the laws of the
State of New York.
 
10.           Stock Power.  With respect to any Shares that are forfeited in
accordance with Paragraph 6, the Participant hereby irrevocably appoints the
Company’s Secretary as his attorney to transfer any forfeited Shares on the
books of the Company with full power of substitution in the premises.  The
Company’s Secretary shall use the authority granted in this Paragraph 10 to
cancel any Shares that are forfeited in accordance with Paragraph 6.  The
authority granted in this Paragraph 10 shall terminate with respect to Shares on
the date that such Shares become Vested in accordance with Paragraphs 3 or 4.
 
11.           Shareholder Rights.  The Participant shall have all of the rights
of a Shareholder with respect to the Shares, including the right to vote the
Shares and receive dividends thereon, from the Date of Grant and prior to a
forfeiture of the Shares.  On and after the date that any Shares are forfeited
in accordance with Paragraph 6 the Participant shall have no further rights as a
Shareholder with respect to the forfeited Shares.  The Company shall retain
custody of the certificates evidencing the Shares until the Shares become Vested
in accordance with Paragraphs 3 or 4 at which time the Company shall deliver to
the Participant a certificate evidencing the Vested Shares.
 
12.           No Right to Continued Employment.  This Agreement does not confer
upon the Participant any right with respect to continuance of employment by the
Company or an Affiliate nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate his employment at any time.
 
13.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of the Plan shall govern.  All references herein to the Plan
shall mean the Plan as in effect on the date hereof.
 
14.           Participant Bound by Plan.  The Participant hereby acknowledges
that a copy of the Plan has been made available to him and agrees to be bound by
all the terms and provisions thereof.
 
Pages 2 of 4

--------------------------------------------------------------------------------


15.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.
 
Pages 3 of 4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.
 

CAPLEASE, INC.                                         By: 
 
   
 
   
 
   
Participant
   
 
   
 
 

 

 



Pages 4 of 4

--------------------------------------------------------------------------------



